                 Case 1:16-cr-00653-FB Document 25 Filed 06/27/19 Page 1 of 7 PageID #: 163
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 1




                                        United States District Court
                                                         Eastern District ofNew York

              UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                  V.


                        Mohamed Raflk Naji                                        Case Number: CR-16-653(FB)

                                                                                  USM Number: 89772-053

                                                                                    Gary Villanueva, 11 Park Place, St. 1601, NY, 10007
                                                                                  Defendant's Attorney
THE DEFENDANT:

El pleaded guilty to count(s)          ONE(1)OF AN INDICTMENT.

□ pleaded nolo contendere to count(s)
   which was accepted by the court.
□ was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                           Offense Ended                Count


 T. 18U.S.C. 2339B(a)              ATTEMPT TO PROVIDE MATERIAL SUPPORT TO A                                    9/30/2015

                                   FOREIGN TERRORIST ORGANIZATION




       The defendant is sentenced as provided in pages 2 through                          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
 □ The defendant has been found not guilty on count(s)
 ElCount(s)       ALL OPEN COUNTS                        □ is       El are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
 the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                           6/14/2019
                                                                                  losition of Judgment


                                                                            s/ FB
                                                                          SignatWe of Judge


                                FILED
                          IN CLERKS OFFICE
                    US DISTRICT COURT E.D.N.Y.                             FREDERIC BLOCK, U.S.D.J.
                                                                          Name and Titl&of Judge
                    ★       JUN 2 7 2019           ★
                                                                                                                     70]
                                                                          Date
                                                                                    ^          ;—             A I rue-gof
                   BROOKLYN OFFICE                                                                                ATT
                                                                                                   DA I E,
                                                                                                         DOUGLAS C. PAL.M1

                                                                                                                                    cli:rk
                                                                                                   IJY.
                                                                                                                        DEPU TY CLERK
                   Case 1:16-cr-00653-FB Document 25 Filed 06/27/19 Page 2 of 7 PageID #: 164
AO 245B (Rev. 02/18) Judgment in Criminal Case
                      Sheet 2 — Imprisonment
                                                                                                     Judgment — Page       of
 DEFENDANT: Mohamed Raflk Najl
 CASE NUMBER: CR-16-653(FB)

                                                           IMPRISONMENT

          The defendant is hereby committed to the custody ofthe Federal Bureau ofPrisons to be imprisoned for a total
 term of:

   TWO HUNDRED AND FORTY(240) MONTHS.




      □ The court makes the following recommendations to the Bureau of Prisons:




      El The defendant is remanded to the custody of the United States Marshal.

      □ The defendant shall surrender to the United States Marshal for this district:

            □ at                                  □ a.m.       □ p.m.          on
            □ as notified by the United States Marshal.

      □ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            □ before 2 p.m. on                                            •
            □ as notified by the United States Marshal.

            □ as notified by the Probation or Pretrial Services Office.


                                                                  RETURN

 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 at                                                 , with a certified copy of this judgment.


                                                                                                   UNITED STATES MARSHAL




                                                                              By
                                                                                                DEPUTY UNITED STATES MARSHAL
                  Case 1:16-cr-00653-FB Document 25 Filed 06/27/19 Page 3 of 7 PageID #: 165
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                            Judgment—Page      of

DEFENDANT: Mohamed Rafik Naji
CASE NUMBER: CR-16-653(FB)
                                                         SUPERVISED RELEASE

upon release from imprisonment, you will be on supervised release for a term of:
 FIVE (5)YEARS.




                                                     MANDATORY CONDITIONS


1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            □ The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse, (check ifapplicable)
4.      □
             restitution, (check ifapplicable)
5.      Ef
6.      □
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
7.      □




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
               Case 1:16-cr-00653-FB Document 25 Filed 06/27/19 Page 4 of 7 PageID #: 166
 AO 245B(Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                        Judgment—Page     of

DEFENDANT: Mohamed Rafik Naji
CASE NUMBER: CR-16-653(FB)

                                        SPECIAL CONDITIONS OF SUPERVISION
 1)THE DEFENDANT SHALL SUBMIT HIS PERSON,PROPERTY, HOUSE, RESIDENCE,PLACE OF BUSINESS,
 VEHICLE,PAPERS. COMPUTERS(AS DEFINED IN 18 U.S.C. SECTION 1030(e)(1)), OTHER ELECTRONIC
COMMUNICATIONS OR DATA STORAGE DEVICES OR MEDIA,OR OFFICE,TO A SEARCH CONDUCTED BY A U.S.
PROBATION OFFICER. FAILURE TO SUBMIT TO A SEARCH MAY BE GROUNDS FOR REVOCATION OF RELEASE.
THE DEFENDANT SHALL WARN ANY OTHER OCCUPANTS THAT THE PREMISES MAY BE SUBJECT TO
SEARCHES PURSUANT TO THIS CONDITION. AN OFFICER MAY CONDUCT A SEARCH PURSUANT TO THIS
CONDITION ONLY WHEN REASONABLE SUSPICION EXISTS THAT THE DEFENDANT HAS VIOLATED A
CONDITION OF HIS SUPERVISION AND THAT THE AREAS TO BE SEARCHED CONTAIN EVIDENCE OF THIS
VIOLATION. ANY SEARCH MUST BE CONDUCTED AT A REASONABLE TIME AND IN A REASONABLE MANNER.

 2)THE DEFENDANT SHALL REPORT TO THE PROBATION OFFICE ANY AND ALL ELECTRONIC
 COMMUNICATIONS SERVICE ACCOUNTS[AS DEFINED IN T. 18 U.S.C. 2510 915)] USED FOR COMMUNICATIONS,
 DISSEMINATION AND/OR STORAGE OF DIGITAL MEDIA FILES (i.e. AUDIO, VIDEO, IMAGES). THIS INCLUDES, BUT
 IS NOT LIMITED TO EMAIL ACCOUNTS,SOCIAL MEDIA ACCOUNTS, AND CLOUD STORAGE ACCOUNTS. THE
 DEFENDANT SHALL PROVIDE EACH ACCOUNT IDENTIFIER AND PASSWORD,AND SHALL REPORT THE
 CREATION OF NEW ACCOUNT,CHANGES IN IDENTIFIERS AND/OR PASSWORDS,TRANSFER,SUSPENSION
 AND/OR DELETION OF ANY ACCOUNT WITHIN 5 DAYS OF SUCH ACTION. FAILURE TO PROVIDE ACCURATE
 ACCOUNT INFORMATION MAY BE GROUNDS FOR REVOCATION OF RELEASE. THE DEFENDANT SHALL PERMIT
 THE PROBATION OFFICE TO ACCESS AND SEARCH ANY ACCOUNTS USING THE DEFENDANT'S CREDENTIALS
 PURSUANT TO THIS CONDITION ONLY WHEN REASONABLE SUSPICION EXISTS THAT THE DEFENDANT HAS
 VIOLATED A CONDITION OF HIS SUPERVISION AND THAT THE ACCOUNTS TO BE SEARCHED CONTAINS
 EVIDENCE OF THIS VIOLATION. FAILURE TO SUBMIT TO SUCH A SEARCH MAY BE GROUNDS FOR REVOCATION
 OF RELEASE.

 3)THE DEFENDANT SHALL COOPERATE WITH THE U.S. PROBATION DEPARTMENT'S OMPUTER AND INTERENT
 MONITORING PROGRAM. COOPERATION SHALL INCLUDE, BUT NOT BE LIMITED TO, IDENTIFYING COMPUTER
 SYSTEMS,INTERNET CAPABLE DEVICES AND/OR SIMILAR ELECTRONIC DEVICES THE DEFENDANT HAS
 ACCESS TO,AND ALLOWING THE INSTALLATION OF MONITORING SOFTWARE/HARDWARE ON SAID EVICES, AT
 THE DEFENDANT'S EXPENSE.THE DEFENDANT MAY BE LIMITED TO POSSESSING ONLY ONE PERSONAL
 INTERNET CAPABLE DEVICE, TO FACILITATE THE PROBATION DEPARTMENT'S ABILITY TO EFFECTIVELY
 MONITOR HIS INTERNET RELATED ACTIVITIES. THE DEFENDANT SHALL ALSO PERMIT RANDOM
 EXAMINATIONS OF SAID COMPUTER SYSTEMS,INTERENT CAPABLE DEVICES, AND SIMILAR ELECTRONIC
 DEVICES, AND RELATED COMPUTER PERIPHERALS,SUCH AS CD'S, UNDER HIS CONTROL.

 4)THE DEFENDANT SHALL NOT ASSOCIATE IN PERSON,THROUGH MAIL, ELECTRONIC MAIL, THE INTERNET,
 SOCIAL MEDIA, TELEPHONE,OR ANY OTHER MEANS WITH ANY INDIVIDUAL WITH AN AFFILIATION TO ANY
 ORGANIZED CRIME GROUPS, GANGS OR ANY OTHER CRIMINAL ENTERPRISE; NOR SHALL THE DEFENDANT
 FREQUENT ANY ESTABLISHMENT, OR OTHER LOCALE WHERE THESE GROUPS MAY MEET PURSUANT, BUT
 NOT LIMITED TO, A PROHIBITION LIST PROVIDED BY THE PROBATION DEPARTMENT.
               Case 1:16-cr-00653-FB Document 25 Filed 06/27/19 Page 5 of 7 PageID #: 167
AO 245B (Rev.02/18) Judgment in a Criminal Case
                    Sheet 3A — Supervised Release
                                                                                              Judgment—^Page                 of         j
DEFENDANT: Mohamed Rafik Naji
CASE NUMBER: CR-16-653(FB)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
   release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
   when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federaljudicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
   arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
   the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week)at a lawful type ofemployment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work(such as your position or yourjob
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8.   You must not communicate or interact v^dth someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission ofthe court.
12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
    require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
    person and confirm that you have notified the person about the risk.
13. You must follow the instructions ofthe probation officer related to the conditions ofsupervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                 Case 1:16-cr-00653-FB Document 25 Filed 06/27/19 Page 6 of 7 PageID #: 168
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetaiy Penalties
                                                                                                         Judgment — Page             of        1
DEFENDANT: Mohamed Rafik Naji
CASE NUMBER: CR-16-653(FB)
                                              CRIMINAL MONETARY PENALTIES

      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                 JVTA Assessment*                   Fine                       Restitution
TOTALS             $ 100.00                   $ 0.00                               $ 0.00                    $ 0.00


 □ The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.


 □ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otheiwse ir
      the priority order or percentage payment coliunn below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paic
      before the United States is paid.

 Name of Payee                                                      Total Loss**              Restitution Ordered             Priority or Percentage




 TOTALS                              $                          0-00           $                         0-00


 □     Restitution amount ordered pursuant to plea agreement $

 □     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in fiill before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 □     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       □ the interest requirement is waived for the            □ fine      □ restitution.
       D the interest requirement for the         □     fine    □      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110,1 lOA, and 113A of Title 18 for offenses committed on or
 after September 13,1994, but before April 23,1996.
                CaseJudgment
AO 245B (Rev. 02/18)  1:16-cr-00653-FB
                             in a Criminal Case    Document 25 Filed 06/27/19 Page 7 of 7 PageID #: 169
                     Sheet 6B — Schedule of Payments
                                                                                     Judgment—Page   of
DEFENDANT: Mohamed Rafik Naji
CASE NUMBER: CR-16-653(FB)

                                         ADDITIONAL FORFEITED PROPERTY
   THE DEFENDANT SHALL COMPLY WITH THE FINAL ORDER OF FORFEITURE DATED 6/14/2019 CONTAINED IN
   THIS JUDGMENT.
